Case 5:17-cv-00002-JGB-KK Document 49-19 Filed 10/11/18 Page 1 of 7 Page ID #:2498




              Exhibit S




                                                                      MCH - 000586
     Case 5:17-cv-00002-JGB-KK Document 49-19 Filed 10/11/18 Page 2 of 7 Page ID #:2499



From:                            Clinton Mikel
Sent:                            Monday, May 18, 2015 12:55 PM
To:                              franksc@startmail.com
Cc:                              Phil Toutant
Subject:                         CEASE AND DESIST ‐ FW: Status of Public Records Request
Attachments:                     RecordsRequest.docx; ATT00001.htm; ReturnReceiptMCH.pdf; ATT00002.htm

Importance:                      High

Hi, Frank,

I represent San Bernardino Mountains Community Hospital (“MCH”) in its future dealings with you. Note that you sent
correspondence in your email below that appears to have been intended for a different health care provider. You may want to
resend that to them.

There have been numerous instances recently, and in the past, where you have physically and verbally threatened MCH
employees, harassed MCH employees, and demonstrably defamed MCH and its employees. Expect further correspondence
and actions related to these issues shortly, as MCH will be pursuing these issues to the full extent it is legally permitted to.

In the interim, please cease and desist all such activities. If you have any correspondence related to MCH, do not contact any
MCH employees or board members. All future correspondences from you are to be directed solely towards me. My contact
information is appended below. If you send any further emails to MCH, or direct physical correspondence such as mail to MCH,
such correspondence will be unopened/unanswered given your past history.

Further, you are hereby put on notice that you may only visit MCH facilities for the purposes of legitimately seeking medical
treatment or other purposes for which you are specifically legally permitted or requested to be on‐premises (such as picking
up your public records request). Any other visits will be considered trespasses and will be reported to law enforcement
personnel.

As to your public records request – I will send you a copy shortly of MCH’s records request policy. We will need for you to
strictly abide by the policy with respect to any records request.

Best, Clinton




Clinton R. Mikel, Esq.
PARTNER
cmikel@thehlp.com
------------------------------------
29566 Northwestern Hwy., Ste. 200
Southfield, MI 48034
Phone (248) 996-8510
Cell (313) 355-0723
Fax (248) 996-8525
www.thehlp.com

DETROIT – NEW YORK – CLEVELAND

* = The Health Law Partners, P.C. (HLP), is a Michigan professional corporation. The HLP operates additional offices in: (i) New York as “The Greenberg, Dresevic,
Iwrey, Kalmowitz & Pendleton Law Group”; and (ii) Ohio as “Dresevic, Gustafson, Iwrey, Kalmowitz and Pendleton Law Group”.

*********************************************************************
                                                                                                                                  MCH
Confidential: This electronic message and all contents contain information from the HLP law firm which may be privileged, confidential or -otherwise
                                                                                                                                            000587 protected
from disclosure. Some information, such as health information, may be further protected by state and federal laws, which may impose liability for the recipient’s
     Case 5:17-cv-00002-JGB-KK Document 49-19 Filed 10/11/18 Page 3 of 7 Page ID #:2500


improper use or disclosure of the information. The information is intended to be for the addressee only. If you are not the addressee, any disclosure, copy,
distribution or use of the contents of this message is prohibited. If you have received this electronic message in error, please notify HLP immediately by calling 248-
996-8510, or emailing us at partners@thehlp.com, and destroy the original communication and all copies thereof.




From: Frank Adomitis <franksc@startmail.com<mailto:franksc@startmail.com>>
Date: May 14, 2015 at 6:39:47 AM PDT
To: <jennifer.hopkins@mchcares.com<mailto:jennifer.hopkins@mchcares.com>>
Cc: <charles.harrison@mchcares.com<mailto:charles.harrison@mchcares.com>>
Subject: Status of Public Records Request

Hi Jennifer

Attached is a copy of the public records request I sent via certified mail and a copy of the return receipt. Please let me know if
you have received the request and when will it be ready.

Thanks

Frank Adomitis




                                                                                                                                       MCH - 000588
                                     CEASE AND DESIST - FW: Status of Public Records Request->RecordsRequest.docx
Case 5:17-cv-00002-JGB-KK Document 49-19   Filed 10/11/18 Page 4 of 7 Page ID #:2501




  Frank Adomitis
  7481 Mountain Laurel Drive
  Highland, CA 92346

  April 18, 2015

  Dr. Colleen Cork
  Buena Vista Chiropractic
  1227 Buena Vista Street, Suite “D”
  Duarte, CA 91010

  Dear Dr. Cork:

  Please provide copies of the following documents:

      1.   Copy of your final detail bill.
      2.   Copy of the all medical records.
      3.   Copy of all documents, e.g. contracts, admissions forms, etc., that I signed or completed.
      4.   Copy of all correspondence between you and Farmers Insurance.

  I have provided you a check for $15 which is standard for such requests. Please return all copies to this
  address:

           Frank Adomitis
           7481 Mountain Laurel Drive
           Highland, CA 92346


  Very Truly Yours,


  Frank Adomitis
  909-289-4077




                                                                                                        MCH - 000589
Case 5:17-cv-00002-JGB-KK Document 49-19 CEASE
                                         Filed AND DESIST - FW:
                                               10/11/18     PageStatus
                                                                     5 ofofPublic
                                                                            7 PageRecords ID
                                                                                           Request->ATT00001.htm
                                                                                              #:2502




                                                                                         MCH - 000590
Case 5:17-cv-00002-JGB-KK Document 49-19 Filed 10/11/18 Page 6 of 7 Page ID #:2503




                                                                     MCH - 000591
Case 5:17-cv-00002-JGB-KK Document 49-19 CEASE
                                         Filed AND DESIST - FW:
                                               10/11/18     PageStatus
                                                                     7 ofofPublic
                                                                            7 PageRecords ID
                                                                                           Request->ATT00002.htm
                                                                                              #:2504




                                                                                         MCH - 000592
